           Case 1:20-cv-05878-CM Document 137 Filed 09/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- x

J.T., Individually and on behalf of D.T. et al.,
                                                                          NOTICE OF MOTION
                                                         Plaintiffs,      TO DISMISS

                             -against-
                                                                          20 CV 5878 (CM)
BILL de BLASIO, in his official capacity as the Mayor of
New York City et al.,

                                                       Defendants.

--------------------------------------------------------------------- x


                 PLEASE TAKE NOTICE that upon the accompanying Declaration of Christina

Foti, dated September 18, 2020, the Declaration of Demetre Daskalakis, MD, MPH, dated

September 18, 2020, and the NYC Defendants’ Memorandum of Law in Opposition to Plaintiffs’

Motion for a Preliminary Injunction and in Support of their Motion to Dismiss the Complaint,

Defendants Mayor Bill de Blasio, Chancellor Richard Carranza, and the New York City

Department of Education, by their attorney, James E. Johnson, Corporation Counsel of the City

of New York, will move this Court before the Honorable Colleen McMahon, at the United States

District Courthouse for the Southern District of New York, 500 Pearl Street, New York, New

York, 10007, at a date and time to be determined by the Court, for an order pursuant to Rule

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, granting the NYC Defendants’

motion, dismissing all claims against the NYC Defendants in their entirety, and granting the

NYC Defendants such other and further relief as the Court may deem just and proper.
           Case 1:20-cv-05878-CM Document 137 Filed 09/18/20 Page 2 of 2




Dated:          New York, New York
                September 18, 2020


                                           JAMES E. JOHNSON
                                           Corporation Counsel of the City of New York
                                           Attorney for the NYC Defendants
                                           100 Church Street
                                           New York, N.Y. 10007
                                           Tel: (212) 356-2085
                                           jbirnbau@law.nyc.gov


                                     By:   /s/ MGT_________________________
                                           Mark G. Toews
                                           Assistant Corporation Counsel




To:      VIA ECF
         counsel of record




                                             2
